Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Jackson on 8/12/2021.

The application has been amended as follows: 

	Claim 30 has been canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 25 and 31-34, the closest prior art is the following:
Chou (US 20030224476).teaches a method for enhancing the activity of a transglutaminase by  denaturing the enzyme in the presence of a denaturant and refolding the compound ([0008]). A recombinant  transglutaminase fusion protein was inactivated to inhibit enzyme activity. The enzymatic activity of the inactivated enzyme fusion protein was restored by the addition of an activation solution which included a reducing agent such as glutathione ([0092]). Neither Chou nor the prior art teach or 
It is noted that new claim 31 recites quantifying the presence of the detectable product of the catalytic reaction in the reaction mixture. Detecting is a judicial exception because it is a mental activity. However, the method of claim 25 is not routine or conventional in the art. Therefore, claim 31 is patent eligible.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN M HANLEY/Primary Examiner, Art Unit 1653